 Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 1 of 8 Page ID #30




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLINTON CRABTREE, Jr., #B20679,                   )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )           Case No. 20-cv-00489-JPG
                                                   )
 JOHN DOE 1-5,                                     )
 CHET SHAFFER,                                     )
 C/O MINOR,                                        )
 and JANE DOE,                                     )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Clinton Crabtree, an inmate of the Illinois Department of Corrections currently

incarcerated at Vienna Correctional Center, brings this civil rights action pro se pursuant to

42 U.S.C. § 1983 for constitutional deprivations that occurred while he was awaiting sentencing

at Franklin County Jail in October 2018. (Doc. 1). Plaintiff alleges that Franklin County officers

subjected him to the unauthorized use of force, failed to protect him from an inmate attack, and

denied him medical care for his injuries. (Id. at 1-20). He brings Eighth Amendment deliberate

indifference claims for money damages against the defendants. (Id.).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                                       1
    Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 2 of 8 Page ID #31




                                           The Complaint

        In the Complaint, Plaintiff makes the following allegations (Doc. 1, pp. 8-20): While

attending his sentencing hearing on October 25, 2018, Plaintiff was forcefully removed from the

courtroom for undisclosed reasons. (Id. at 9-10, 16). Deputies John Doe 1-5 beat him in the head,

threw him into a squad car, and transported him back to Franklin County Jail. (Id.). Upon his

arrival at the Jail, Lieutenant Shaffer and Officer Minor dragged Plaintiff to an isolation cell and

threw him to the floor, causing a left shoulder injury. (Id. at 9). When Plaintiff began yelling, the

two officers returned to the cell and attempted to shoot him with a taser (which did not work)

before punching him in the face so hard that Plaintiff’s tooth broke in half and pierced his lip.

(Id.). Nurse Jane Doe (“Sue”) and Officer Minor subsequently denied Plaintiff medical care for

his injuries and disregarded his requests for grievance forms. (Id. at 10-11, 17-18).

        Later that day, Officer Minor informed Plaintiff he would be transferred to B-Block, a

housing unit designated for gang members. (Id. at 12-13, 18). Plaintiff warned Officer Minor that

he would be attacked in B-Block, and he requested transfer to the medical unit instead. (Id.).

Officer Minor denied the request and explained that Lieutenant Shaffer issued strict orders for his

transfer to B-Block. (Id.). Within five minutes of his transfer, Plaintiff was attacked and injured

by five inmates. (Id.). Officer Minor told Plaintiff the attack was “compliments of” Lieutenant

Shaffer. (Id.). Plaintiff submitted a written request for medical care to Officer Jeralds,1 but

Lieutenant Shaffer intercepted it, wadded it up, and threw it at Plaintiff. (Id. at 13, 19).

        Following Plaintiff’s transfer to Menard Correctional Center several days later, a dentist

diagnosed him with a severely broken tooth that would require extraction of his five front teeth.




1
  Officer Jeralds is not named as a defendant in the case caption, and Plaintiff brings no claims against
him/her. Any claims against this person are therefore considered dismissed without prejudice.

                                                       2
    Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 3 of 8 Page ID #32




        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated counts:

        Count 1:          Eighth Amendment claim against Deputies John Doe 1-5 for using
                          excessive force against Plaintiff at his hearing on October 25, 2018.

        Count 2:          Eighth Amendment claim against Lieutenant Shaffer and Officer Minor for
                          using excessive force against Plaintiff upon his return to Franklin County
                          Jail on October 25, 2018.

        Count 3:          Eighth Amendment claim against Lieutenant Shaffer and Officer Minor for
                          failing to protect Plaintiff from a known and serious risk of inmate attack in
                          B-Block on October 25, 2020.

        Count 4:          Eighth Amendment deliberate indifference claim against Nurse Jane Doe,
                          Lieutenant Shaffer, and Officer Minor for denying Plaintiff medical
                          treatment for shoulder, head, face, jaw, lip, and tooth injuries he sustained
                          on October 25, 2020.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.2

                                                   Discussion

                                                Counts 1 and 2

        The Eighth Amendment prohibits the wanton and unnecessary infliction of pain on

incarcerated persons.        Farmer v. Brennan, 511 U.S. 825, 832 (1994).                    This includes the

unauthorized use of force by a state official against an inmate. Hendrickson v. Cooper, 589 F.3d

887, 889 (7th Cir. 2009). The “core requirement” of an Eighth Amendment excessive force claim

is that the defendant “used force not in a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm.” Hendrickson, 589 F.3d at 890 (quoting Whitley v.

Albers, 475 U.S. 312, 319 (1986)). Construed liberally, the allegations articulate an excessive




2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                             3
 Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 4 of 8 Page ID #33




force claim in Count 1 against Deputies John Doe 1-5 and in Count 2 against Lieutenant Shaffer

and Officer Minor.

                                              Count 3

       The Eighth Amendment also obligates prison officials to protect inmates from a known

risk of serious harm posed by other inmates. Farmer, 511 U.S. at 834. Potential attacks from

other inmates may constitute a substantial risk of harm. Beatty v. Henshaw, -- F. App’x --, 2020

WL 5289376, at *3 (7th Cir. Sept. 4, 2020). Plaintiff articulates a claim in Count 3 against

Lieutenant Shaffer and Officer Minor for failing to protect him from a serious risk of inmate attack

in B-Block on or around October 25, 2020. Count 3 shall proceed against both defendants.

                                              Count 4

       Finally, the denial of necessary medical care may also give rise to an Eighth Amendment

claim. Gomez v. Randle, 680 F.3d 859, 864 (7th Cir. 2012). To state a claim, a plaintiff must

allege: (1) a serious medical condition (objective element); and (2) an official’s deliberate

indifference to that condition (subjective element). Id. Plaintiff describes serious injuries he

sustained on or around October 25, 2018, including an injured left shoulder, broken tooth, injured

jaw, etc. He also sets forth sufficient allegations to support a deliberate indifference claim against

Nurse Jane Doe (“Sue”), Lieutenant Shaffer, and Officer Minor for denying treatment for these

injuries. Accordingly, Count 4 survives screening against Nurse Jane Doe, Lieutenant Shaffer,

and Officer Minor.

                             Identification of Unknown Defendants

       Plaintiff shall be allowed to proceed with Count 1 against Deputies John Doe 1-5 and

Count 4 against Nurse Jane Doe (“Sue”). However, these defendants must be identified with

particularity before service of the Complaint can be made on them. Plaintiff will have the



                                                      4
 Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 5 of 8 Page ID #34




opportunity to engage in limited discovery to ascertain each unknown defendant’s identity. In this

case, the Franklin County Sheriff and Jail Administrator will be named as defendants, in their

official capacities only, for the sole purpose of responding to discovery aimed at identifying these

unknown defendants by name. Once the name of each unknown defendant is discovered, Plaintiff

must file a motion to substitute the newly identified defendant in place of the generic designations

in the caption and throughout the Complaint.

                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening pursuant to 28 U.S.C.

§ 1915A, as follows:

       •   COUNT 1 against JOHN DOE 1, 2, 3, 4, and 5;

       •   COUNTS 2 and 3 against CHET SHAFFER and C/O MINOR;

       •   COUNT 4 against JANE DOE 1, CHET SHAFFER, and C/O MINOR.

These claims are DISMISSED without prejudice against any defendants who are not named in

connection with each claim above.

       The Clerk’s Office is DIRECTED to ADD Defendants FRANKLIN COUNTY

SHERIFF (official capacity only) and FRANKLIN COUNTY JAIL ADMINISTRATOR

(official capacity only) as defendants for purposes of identifying the unknown defendants by

name. The Sheriff and Jail Administrator should file an appearance in this matter but are

not required to answer the Complaint.

       Because this suit addresses one or more medical claims, the Clerk’s Office is further

DIRECTED to enter the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.




                                                     5
 Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 6 of 8 Page ID #35




       IT IS ORDERED that as to COUNTS 1, 2, 3, and 4, the Clerk of Court shall prepare for

Defendants FRANKLIN COUNTY SHERIFF (official capacity), FRANKLIN COUNTY

JAIL ADMINISTRATOR (official capacity), CHET SHAFFER, C/O MINOR, and, once

identified, DEPUTIES JOHN DOE 1-5, and NURSE JANE DOE 1 (“Sue”): (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on the Defendant, and the Court will require that Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for



                                                    6
 Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 7 of 8 Page ID #36




leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation

that the recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall

pay therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff. SDIL-LR

3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 15, 2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                     7
 Case 3:20-cv-00489-JPG Document 10 Filed 10/15/20 Page 8 of 8 Page ID #37




                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     8
